DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7-12, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qi et al. "PointNet: Deep Learning on Point Sets for 3D Classification and Segmentation", arXiv.org, v2, pages 1-19, 10 April 2017 (10-04-2017), cited in IDS filed on 09/16/2021.

Regarding claim 1, Qi discloses a method of augmenting a three-dimensional (3D) objects training dataset, the method comprising: accessing a 3D point cloud representation of a 3D object; (Qi, see 2nd paragraph of section 3 on page 2)  applying an augmentation routine on the 3D point cloud to generate an augmented 3D point cloud (Qi, see section 5.1, 2nd paragraph of column 1 on page 6), the augmentation routine comprising: randomly selecting an execution order of at least one of (i) adding a noise to the 3D point cloud (Qi, see section 5.1; in particular, 2nd paragraph of column 1 on page 6), (ii) applying a geometric transformation on the 3D point cloud and (iii) applying a degradation on the 3D point cloud (Qi, see missing points and occlusions in section 5.1, 2nd before last paragraph the 'Robustness Test' discussion in section 5.2, and Supplementary section B); applying the randomly selected execution order of operations (i) to (iii) on the 3D point cloud (Qi, randomly permuted sequences, rotation, and noise for augmentation is described as invariant to input order in section 4.2, page 3, last paragraph of col 2 and page 4, 1'1 paragraph of col l; see also section 5.1, 2nd paragraph of column 1 on page 6); and adding the augmented 3D point cloud to the 3D objects training dataset (Qi, see fig. 2 on page 3).Claim 3. The method of claim 1, wherein the operation (i) comprises constraining the noise so that the perturbation associated with the augmented 3D point cloud is within a finite envelope. (Qi, perturbation within a finite envelope is inferred by the references to small perturbations described on page 2, 1st paragraph in the 'Introduction' section, and the 1st paragraph of section 4.3 on page 4);Claim 4. The method of claim 1, wherein the at least one of the operations (i) to (iii) are applied based on a random parameter. (Qi, random augmentation is described on page 6, section 5.1, 2nd paragraph of column l)

Claim 7. The method of claim 1, wherein the operation (iii) of applying the degradation comprises removing a group of points from the 3D point cloud. (Qi, removing points from the 3D point cloud is described in terms of missing points or data on page 7 in the 'Robustness Test' discussion in section 5.2, and the Supplementary section Bon page 10)

Claim 8. The method of claim 7, further comprising creating fragments by removing hidden 3D points considering a given 3D point of view to the 3D point cloud. (Qi, removing points from the 3D point cloud is described in terms of missing points or data on page 7 in the 'Robustness Test' discussion in section 5.2, and the Supplementary section Bon page 10)

Claim 9. The method of claim 1, wherein the operation (iii) of applying the degradation comprises creating random holes in the 3D point cloud. (Qi, removing points from the 3D point cloud is described in terms of missing points or data on page 7 in the 'Robustness Test' discussion in section 5.2, and the Supplementary section Bon page 10)

Claim 10. The method of claim 9, further comprising changing a size of the random holes in the 3D point cloud. (Qi, removing points from the 3D point cloud is described in terms of missing points or data on page 7 in the 'Robustness Test' discussion in section 5.2, and the Supplementary section Bon page 10)

Claim 11. The method of claim 9, further comprising changing a position of the random holes in the 3D point cloud. (Qi, removing points from the 3D point cloud is described in terms of missing points or data on page 7 in the 'Robustness Test' discussion in section 5.2, and the Supplementary section Bon page 10)

Claim 12. The method of claim 9, further comprising changing a 3D points density of the random holes in the 3D point cloud. (Qi, removing points from the 3D point cloud is described in terms of missing points or data on page 7 in the 'Robustness Test' discussion in section 5.2, and the Supplementary section Bon page 10)
Claim 14. The method of claim 1, further comprising training a machine learning algorithm (MLA) based at least in part on the 3D objects training dataset (Qi, augmenting of training data is described in section 4.2 on page 3; see the 'Symmetry Function' paragraph on column 2).

Claim 16. The method of claim 14, wherein applying the MLA comprises: segmenting the non-synthetic data to generate a boundary box around the at least one non-synthetic 3D object; and classifying the at least one non-synthetic 3D object based at least in part on the 3D objects training dataset (input point segmentation is discussed throughout Qi; in particular the last paragraph of page 2, column 2, and the 'Local and Global Information Aggregation' paragraph of page 4, column l).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi, in view of TCHAPMI et al. (US 2019/0108639 Al) hereinafter referred to as Tchapmi.
Claim 2, Qi doesn’t disclose the method of claim 1, wherein accessing the 3D point cloud representation of the 3D object comprises generating the 3D point cloud representation from a 3D representation of the 3D object.
Tchapmi discloses generating a 3D point cloud representation from a 3D representation of a 3D object, paragraph [0040] and depicted in fig. 13;
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Qi with the teachings of Tchapmi since they are both analogous in point cloud processing related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Qi with the teachings of Tchapmi in order to provide a robust and efficient processing system.Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi, in view of Roy et al. "Effects of Degradations on Deep Neural Network Architectures", arXiv.org, v4, pages 1-11, 26 June 2019 (26-06-2019), cited in IDS filed on 09/16/2021.
Claim 5, Qi does not disclose the method of claim 1, wherein the noise is selected from a White Gaussian noise, a Voroni noise, a Fractal noise, a Salt and Pepper noise, a film grain noise, a fixed- pattern noise, a Perlin noise, a simplex noise, a Poisson noise and a combination thereof. 
Roy discloses white gaussian, and salt & pepper noise types, page 3, column l; other noise types are known to the person skilled in the art;
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Qi with the teachings of Roy since they are both analogous in point cloud processing related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Qi with the teachings of Tchapmi in order to enhance robustness of CNN.
Allowable Subject Matter
Claims 21-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21. A method of training a machine learning algorithm (MLA), the method comprising: accessing a 3D point cloud representation associated with a 3D object from an augmented 3D objects training dataset, wherein: the augmented 3D objects training dataset has been generated by: accessing the 3D point cloud representation of the 3D object; applying an augmentation routine on the 3D point cloud to generate an augmented 3D point cloud, the augmentation routine comprising: randomly selecting an execution order of at least one of (i) adding a noise to the 3D point cloud, (ii) applying a geometric transformation on the 3D point cloud and (iii) applying a degradation on the 3D point cloud; applying the randomly selected execution order of operations (i) to (iii) on the 3D point cloud; and adding the augmented 3D point cloud to the augmented 3D objects training dataset; inputting the 3D point cloud representation to the MLA to generate an output; comparing the output of the MLA with an expected label associated with the 3D point cloud representation to determine a measure of error on the output of the MLA; and iteratively adjusting various weights associated with nodes of the MLA.Claims 22 and 23 depend on allowable claim 21.

Claims 6, 13, 15, 17- 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6, no prior art discloses the method of claim 1, wherein the operation (ii) of applying the geometric transformation on the 3D point cloud comprises an operation selected from: changing a size of the 3D point cloud, applying a rotation to the 3D point cloud, applying shifting and/or translating to the 3D point cloud, applying a rotation to articulations of the 3D point cloud, applying a scale-agnostic transformation matrix operations to the 3D point cloud, applying a reflection to the 3D point cloud, applying a tessellation to the 3D point cloud and a combination thereof.Claim 13, no prior art discloses the method of claim 1, wherein the 3D point cloud representation of the 3D object is a first 3D point cloud representation of a first 3D object and the augmented 3D point cloud is a first augmented 3D point cloud, the method further comprising: accessing a second 3D point cloud representation of a second 3D object; applying an augmentation routine on the second 3D point cloud to generate a second augmented 3D point cloud; synthesizing a scene comprising the first augmented 3D point cloud and the second augmented 3D point cloud; and adding the synthesized scene to the 3D objects training dataset.Claims 15, 17, 19 and 20 depend on allowable claim 13 and are therefore allowable for the same reasons as claim 13.Claim 18, no prior art discloses the method of claim 16, wherein the loopback routine comprises controlling the operation (iii) of applying the degradation on the 3D point cloud, the controlling being based on the non-synthetic 3D object.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
US 9369689 B1 A system for capturing live-action three-dimensional video is disclosed. The system includes pairs of stereo cameras and a LIDAR for generating stereo images and three-dimensional LIDAR data from which three-dimensional data may be derived. A depth-from-stereo algorithm may be used to generate the three-dimensional camera data for the three-dimensional space from the stereo images and may be combined with the three-dimensional LIDAR data taking precedence over the three-dimensional camera data to thereby generate three-dimensional data corresponding to the three-dimensional space.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/            Primary Examiner, Art Unit 2674
9/10/2022